El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Cinco son los señalamientos de error que han sido ale-gados en esta apelación.
Se solicitó la suspensión de la vista. El motivo alegado fué que no se citaron para el juicio ciertos testigos de la defensa. La vista se suspendió cuatro veces a instancia del acusado. El juicio se señaló finalmente para el 29 de julio de 1918. A última hora, por telégrafo, el 26 de julio, siendo el 27 y el 28 sábado y domingo, el acusado pidió la citación *151de varios testigos que no pudieron ser debidamente citados y no comparecieron. El método seguido por el acusado noes el autorizado por la ley, y su negligencia al dejar su pe-tición para tan tarde, es clara. Además, en la moción soli-citando la suspensión se indica lo esencial de lo que decla-raría cada testigo de los que dejaron de comparecer, y, a nuestro juicio, aceptando como ciertas todas sus manifesta-ciones, ellas no justificarían la conducta del acusado.
En el segundo señalamiento de error sostiene el apelante que tenía derecho a un juicio por jurado. El delito que se le imputa es un delito menos grave {misdemeanor). Según entendemos las decisiones de la Cor-te Suprema de los Es-tados Unidos en los casos de The People of Porto Rico et al. v. Carlos Tapia, y The People of Porto Rico et al. v. José Murati, 245 U. S. 639, aquella parte de la Enmienda Sexta a la Constitución de los Estados Unidos que confiere a] acu-sado ’ en todos los casos criminales el derecho a un juicio por jurado, no .es aplicable a Puerto Rico. De acuerdo con 'el Código de Enjuiciamiento Criminal un acusado solo tiene-derecho a un juicio por jurado en los casos de delito grave {felony).
En el tercer señalamiento de error se alega que la acu-sación no imputaba un delito príblico de conformidad con los artículos 243 y 244 del Código Penal. El artículo 243 prescribe lo siguiente:
“Constituye libelo cualquiera maliciosa difamación expresada por medio de escritos, impresos, signos, láminas, dibujos u otra forma análoga, tendentes a denigrar la memoria de un difunto, ó impugnar . la honradez, integridad, virtud o buena fama de un vivo, o publicar sus defectos naturales o supuestos, exponiéndolo así al odio, des-precio o ridículo público.”
El artículo que se transcribe en la acusación formulada en este caso es tan violento en la forma abusiva del lenguaje usado, que no creemos conveniente reproducirlo para los fines de nuestros récords. No solo mostraba su simple lectura que el Gobernador de Puerto Rico era objeto de ataque, sino *152que en media docena o más partes del artículo habían frases que, de ser ciertas, necesariamente expondrían a Arthur Yager al odio, desprecio o ridículo público. Además, varios testigos declararon en el juicio que habían leído el artículo y necesariamente tenían que interpretarlo en el sentido de que en él el gobernador quedaba expuesto a tal odio, des-precio y ridículo público.
El cuarto y quinto señalamientos de error pueden ser considerados en conjunto. El apelante sostiene en sustan-cia que la prueba no mostró que Balzac era el editor del periódico donde apareció el artículo libeloso; o que él tu-viera algo que ver con la publicación. El apelante dice que la prueba presentada por El Pueblo de Puerto Rico consis-tía en un periódico donde constaba que Balzac era el editor. Es cierto que se hizo objeción a la admisión de este perió-dico, pero antes de ser admitido como prueba se había-per-mitido declarar a un testigo, sin hacerse objeción, que 'el acu-sado, a quien este testigo identificó, era el editor del refe-rido periódico, y la misma prueba del acusado tendía a co-rroborar la prueba aducida por el gobierno de que el acu-sado y apelante era responsable por la publicación.
La sentencia apelada. debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.